POLLOCK, J.
Epitomized Opinion
The Sebring Tire & R. Co. plant is located on Baugh Ave., in Sebring. The front of the building is 28 feet south of the south line of the avenue. A ditch some two feet wide and probably three or four feet deep had been dug in front of the building, extending out eight or nine feet. At the end of the ditch farthest from and parallel with the building, was a trench about the same size, extending from each side some six or eight feet, in the bottom of which there was a pipe extending out the length of the ditch from the building, used for the discharge of warm, or possibly boiling, water.
On October 6,' 1922, Taylor, a minor of 12 years of age, accompanied with one or two other boys, went down to the premises of the tire company and were looking in from the outside at the workmen in the plant. There is some evidence that one of the boys went on the premises for the purpose of selling lunches to the workmen. Taylor fell into the ditch and was severely injured. At the time the accident happened it was shortly after seven o’clock and it had just become dark. At the close of the plaintiff’s testimony the court directed a verdict for the defendant. On appeal the court of appeals affirmed the judgment, holding:
1. From the evidence the plaintiff could not be considered an invitee, and even if he was on the premises on business he became only a licensee.
2. The owner of private grounds owes a licensee no duty except to refrain from wanton or wilful injury to the licensee and after discovering him, to exercise ordinary care and not expose him to hidden danger, pitfalls or obstructions.
3.The ditch in front of the factory was not a hidden danger, pitfall or obstruction.